Citation Nr: 0603323	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-08 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In February 2002, the RO determined that the veteran did not 
present new and material evidence to reopen the previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  

In November 2004, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

This case was previously before the Board.  In November 2004, 
the Board reopened the previously denied claim of entitlement 
to service connection for bilateral hearing loss and remanded 
the issue for further development.  A review of the claims 
file demonstrates that the requested development has been 
accomplished.  

A review of the claims file shows that the veteran has 
essentially claimed that he suffers from tinnitus as a result 
of noise exposure.  Further, the evidence of record indicates 
that the veteran may currently suffer from tinnitus.  This 
matter has not been developed and is therefore referred to 
the RO for appropriate development.  

Pursuant to a November 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran was exposed to noise from weapons fired at a 
rifle range in service and he is currently diagnosed with 
bilateral hearing loss.  

3.  The record contains medical opinions linking the 
veteran's bilateral hearing loss to noise exposure in 
service.  


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is warranted.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2005).  

The veteran claims entitlement to service connection for 
bilateral hearing loss.  The veteran's primary argument is 
that he was exposed to noise when weapons were fired while 
performing his duties at a rifle range during his period of 
active service.  He points out in statements and hearing 
testimony that the currently diagnosed bilateral hearing loss 
is related to the in-service noise exposure.  

Service medical records reveal that the veteran performed a 
portion of his duties at a rifle range.  In June 1943, the 
veteran was performing his duties at a rifle range, for at 
least one month, when he experienced generalized headaches 
and nervousness as a result of the firing of weapons.  It was 
noted that at that time there were no disturbances related to 
the veteran's hearing and the physical examination was 
completely negative.  

The Board finds that the service medical records reasonable 
and sufficiently demonstrate that the veteran was at least 
exposed to weapons fired while at a rifle range in service.  
Because the veteran was exposed to noise during his period of 
active service, the determinative issue is whether the 
current bilateral hearing loss is medically related to in-
service noise exposure.  

Post-service medical records revealed that medical 
statements, dated in October and November 2004, from the 
South Florida ENT Associates, P.A. related the veteran's 
bilateral hearing loss to in-service noise exposure.  

On VA audiologic examination, dated in December 2004, 
subsequent to a review of the veteran's claims file, 
diagnosed the veteran has having severe to profound mixed 
hearing loss in the right ear and a moderate sensorineural 
hearing loss in the left ear.  The examiner opined that the 
veteran's hearing loss was at least, in part, likely related 
to the history of in-service noise exposure.  The January 
2005 VA ENT examiner diagnosed the veteran as having a 
profound mixed hearing loss in the right ear and a severe 
mixed hearing loss in the left ear.  He stated that it was 
unclear as to how much of the veteran's hearing loss was 
actually attributable to the documented noise exposure 
without, resorting to speculation.  He reported that it was 
unlikely that the rifle fire could cause conductive hearing 
loss, and that conductive hearing loss was a significant 
portion of the veteran's hearing loss.  The examiner related 
that the veteran had a history of purulent ear infection in 
the right ear as a child, which may have contributed to his 
mixed hearing loss.  He further stated that the veteran had 
chronic changes of the tympanic membrane which was consistent 
with a history of infection.  He related that it was unclear 
why the previous VA examiner made an assessment of 
sensorineural hearing loss without a reference to the 
conductive portion of the hearing loss.

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  See Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

The Board has weighed the evidence and finds that the 
conflicting VA examination reports of December 2004 and 
January 2005 are both credible and of relatively equal 
probative value on the issue of whether the veteran's 
bilateral hearing loss is related to in-service noise 
exposure since the claims file was available for review of 
the veteran's medical history in both instances.  Further, 
when the opinions are considered with the other non-VA 
medical opinions that link bilateral hearing loss to in-
service noise exposure, the Board determines that it is at 
least as likely as not that the bilateral hearing loss is 
related to noise exposure during the veteran's period of 
active service.  

As a reminder, the veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  38 C.F.R. § 3.102.  In consideration of 
the medical evidence of record, which in some instances has 
related the veteran's bilateral hearing loss to in-service 
noise exposure, and in other instances has not related 
bilateral hearing loss to in-service noise exposure, and 
because the service medical records in fact demonstrate that 
the veteran was exposed to noise in service, the evidence 
appears to be in relative equipoise.  Consequently, service 
connection for bilateral hearing loss is warranted 

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, an adjudication of this claim 
under the VCAA is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


